Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The rejection of the previous office action are withdrawn based upon the amendment.  Response so the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-6,9-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at lines 13-14, please replace “the at least one slot is not formed”  with - - no slot is formed- - .  (This language clearly indicates that not slot is formed in the second pattern.  The current language merely indicates that the (same) slot formed in the first pattern is not in the second, different pattern which is evident as they are different patterns)
In claim 6, at line 15, please replace “the at least one slot is not formed”  with - - no slot is formed- - .  (This language clearly indicates that not slot is formed in the second pattern.  The current language merely indicates that the (same) slot formed in the first pattern is not in the second, different pattern which is evident as they are different patterns)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann et al., 5657235, in view of Sugimoto 20060003235, Kanetani JP 2005-010635, Onuma JP 11-174659 and 
Liebmann et al., 5657235 illustrates in figure 2, the mask pattern:

    PNG
    media_image1.png
    451
    434
    media_image1.png
    Greyscale


Where each of the features has serif or hammerheads (additional width) to compensate for rounded corners or other shortening shown in figure 1B (5/2-12) and there is one line which is 
Onuma JP 11-174659 (machine translation) teaches in figure 5A, the original mask pattern and the corresponding printed image where the central line decreases in width.  The correction by thinning the isolated portion of the central line results in a printout pattern with rounded corners and the desired length, but bulges (wider area) at the transition between the isolated portion and the dense pattern. 
 
    PNG
    media_image2.png
    252
    300
    media_image2.png
    Greyscale

Kanetani JP 2005-010635 (machine translation of record) illustrates the original pattern in figure 6 and the resulting image in figure 7, where the isolated pattern in narrower than the pattern in the dense area and both having rounded corners.  The correction of the pattern by adding slots in the three patterns on the right is shown in figure 1. The correction of the pattern by adding slots in the three patterns on the right patterns and serifs in the corners is shown in figure 5.   The slots can be rectangles or square as shown in figure 3. 


    PNG
    media_image3.png
    173
    230
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    196
    248
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    327
    222
    media_image5.png
    Greyscale


Sugimoto 20060003235 teaches the use of combinations of lines with slots formed in them together with lines which do not have slots in figure 10. The use slots which extend only part of the length of the line are shown in figures 8A and 8B.

    PNG
    media_image6.png
    335
    427
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    768
    503
    media_image7.png
    Greyscale


Sugimoto 20080138722 teaches in figure 1A, mask patterns which are defined by openings formed in the light shielding film 2 (see mask patterns 3-5) [0030]. Figure 6A shows a mask pattern formed with an opening which transmits 100% of the light [0064-0069] and yields 

    PNG
    media_image8.png
    767
    473
    media_image8.png
    Greyscale
              
    PNG
    media_image9.png
    770
    426
    media_image9.png
    Greyscale


It would have been obvious to one skilled in the art to modify the mask pattern shown in figure 2 of Liebmann et al., 5657235 by widening the narrow portion to the same width (three blocks) as the remaining middle portion and forming a slot as taught in Kanetani JP 2005-010635 and Sugimoto 20060003235 which extends from the hammerhead into the portion bordered by the features to reduce the light blocking in the same manner as thinning the width as shown in figures (6A and 6B) and  (7A and 7B) of Sugimoto 20080138722 to prevent the formation of the bulge seen in the printout image of figure 5B of Onuma JP 11-174659 with a reasonable expectation of success given the use of slots and hammerheads/serifs in the same pattern features shown in Kanetani JP 2005-010635.


.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. JP 2008-310353 shows pattern 
    PNG
    media_image10.png
    189
    228
    media_image10.png
    Greyscale
 on page 42.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 11, 2021